NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

ATLANTIC SHORE SURGICAL
ASSOCIATES,

Plamtlff’ Civii Aciion NO. 18-05714 (MAs) (DEA)

V' MEMORANDUM 0P1N10N

ADMINISTRATORS PUBLIC SERVICE
ELECTRIC AND GAS COMPANY, ET AL.,

Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court upon Plaintiff Atlantic Shore Surgical Associates’
(“Plaintift”) Motion to Remand. (ECF No. 8.) On February 16, 2018, Plaintiff filed a complaint
against Defendants Administrators Public Service Electric and Gas Company (“PSEG”), and
Horizon Blue Cross Blue Shield (“Horizon”) (collectively, “Defendants”) in the Superior Court of
New Jersey, Law Division, Ocean County. (ECF No. 1.) On April 9, 2018, PSEG, with Horizon’s
consent, removed the action to this Court based on federal question jurisdiction pursuant to 29
U.S.C. § 1132(e). (ld. 11 24.) On May 8, 2018, Plaintiff filed the present motion. (ECF No. 8.)
Defendants opposed (ECF No. 18), and Plaintift` replied (ECF No. 19). The Court has carefully
considered the parties’ submissions and decides this matter without oral argument pursuant to

Local Civil Rule 78.1. For the reasons stated herein, Plaintift" s motion to remand is granted

I. Background

Plaintiff is a healthcare provider in Ocean County, New Jersey, and provided healthcare
services to JB.] (Cornpl. W 7,20, ECF No. l.) PSEG employed JB’s spouse and sponsored JB’s
health benefits. (Id. ‘1] 10.) Horizon serves as PSEG’s plan administrator. (Id. 1 5.) Plaintiff is a
“non-participating or out-of-network provider” as to JB and the health benefits provided by PSEG.
(Id.il 16.) On June 22, 2016, Plaintiff, through J ames Pasquariello, M.D., and Anil Pahuja, M.D.,
provided JB medical services in the form of laparoscopic surgery (Ia'. 111 20-22.) Prior to the
surgery, Plaintiff requested and received prior authorization for the surgery from Defendants (Ia'.
11 19.) The total billed amount for the surgery Was $162,412.60. (Id. 11 25.) Horizon paid Plaintiff
$4,786.35 resulting in an outstanding balance exceeding 3157,000. (Id. 11 26.)

On February 16, 2018, Plaintiff filed a four-count complaint alleging (i) breach of contract,
(ii) promissory estoppel, (iii) account stated, and (iv) fraudulent inducement, With each count
arising from Defendants’ June 22, 2016 pre-authorization of the procedure performed by Plaintiff
on JB and Defendants’ failure to pay the “usual, customary or reasonable” amount for the services
Plaintiff rendered. (Id. 11 27.) Defendants removed the matter asserting that the Court has “federal
questionjurisdiction pursuant to 28 U.S.C. §§ 1331 and l44l(a), as Well as 29 U.S.C. § l 132(e).”2
(Notice of Removal 11 24, ECF No. 1.) Specifically, Defendants asserted that “ERISA completely
preempts Plaintit`f’s state law claims as they relate to the ERISA Plan, and because ERISA
completely supersedes and displaces the sort of claims presented in the complaint, the complaint

is necessarily federal in character.” (Id.)

 

l JB is the pseudonym for the Plaintiff’ s patient (See Cornpl. 11 8, Compl. 11 8, ECF No. 1.)

2 Subsection (e) of29 U.S.C. § l 132 is the civil enforcement provision of the Employee Retirernent
Incorne Security Act (“ERISA”).

II. Legal Standard

A. Removal

Subsection (a) of 28 U.S.C. § 1441 provides that defendants may remove a state-court civil
action to the appropriate federal district court if the district court would have “original jurisdiction”
over the matter. 28 U.S.C. § 1441(a). The Third Circuit has advised that section 1441 “is to be
strictly construed against removal.” Samuel-Bassetr v. KIA Morors Am., Inc., 357 F.3d 392, 396
(3d Cir. 2004). The removing party “carries the burden of proving that removal is proper.” Carlyle
Inv. Mgmt. LLC v. Moonmouth Co. SA, 779 F.3d 214, 218 (3d Cir. 2015). The removing party
also bears the burden of “showing that at all stages of the litigation the case is properly before the
federal court.” KIA Motors Am., Inc., 357 F.3d at 396.

Section 1331 of Title 28 provides that district courts have “original jurisdiction of all civil
actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.
A cause of action “arises under” federal law, and removal is proper, When “a federal question is
presented on the face of the plaintiff’ s properly pleaded complaint.” Dukes v. U.S. Healthcare,
Inc. , 57 F.3d 350, 353 (3d Cir. 1995). A defense based on federal law to a state law cause of action
is usually “insufflcient to Warrant removal to federal court.” Ia'. For example, a defense of
preemption “ordinarily is insufficient justification to permit removal to federal court.” Id. at 354;
see also Pascack Valley Hosp., Inc. v, Local 464A UFCW Welfcrre Reimbursemenf Plan, 388 F.3d
393, 398-99 n.4 (3d Cir. 2004) (explaining that the defense of preemption under ERISA § 514(a)
must be distinguished from complete preemption under § 502(a) because § 514(a) “merely governs
the law that will apply to state law claims . . . .”) (emphasis in original). One of the recognized
exceptions to the well-pleaded complaint rule is the doctrine of complete preemption This

doctrine “recognizes ‘that Congress may so completely pre-empt a particular area that any civil

complaint raising this select group of claims is necessarily federal in character.”’ Pascack Valley,
388 F.3d at 399.

B. ERISA Preemption

ln Metropoliran LJe lnsurance Co. v. Taylor, the Supreme Court held that the doctrine of
complete preemption applies to “state law causes of action which fit Within the scope of ERISA’s
civil-enforcement provisions” found in § 502.3 Dukes, 57 F.3d at 354 (citing Merro. Life Ins. Co.
v. Taylor, 481 U.S. 58, 66 (1987). The Court, accordingly, will have subject matter jurisdiction
only if Plaintiff" s claims fit within the scope of § 502.

A claim is Within the scope of § 502 if “(1) the [plaintiff] could have brought its . . . claim
under § 502(a), and (2) no other legal duty supports the [plaintiff` s] claim.” Pascack Valley, 388
F.3d at 400 (citing Aema Health Inc. v. Davi`la, 532 U.S. 200, 211-12 (2004)). This test is
conjunctive, and a state-law cause of action is completely preempted only when both prongs of the
test are satisfied N.J. Carpenters & T he Trusrees T hereof v. Tz'shman Constr. Corp. of N.J., 760
F.3d 297, 303 (3d Cir. 2014). The first prong of the Pascack Valley test is further broken down
into two inquiries_“[(i)] whether the plaintiff is the type of party that can bring a claim pursuant
to 502(a)(1)(B) and [(ii)] whether the actual claim that the plaintiff asserts can be construed as a
colorable claim for benefits pursuant to 502(a)(1)(B). Progressz've Spine & Orthopaeclt'cs, LLC v.
Anthem Blue Cross Blue Shield, No. 17-536, 2017 WL 4011203, at *5 (D.N.J. Sept. 11, 2017)

(emphasis in original). Section 502(a)(1)(B) limits the type of party that may bring a claim

 

3 Section 502(a) provides, in pertinent part, that “[a] civil action rnay be brought . . . by a
participant or beneficiary” seeking relief provided for by the statute or “to recover benefits due to
him under the terms of his plan, to enforce his rights under the terms of the plan, or to clarify his
rights to future benefits under the terms of the plan . . . .” 29 U.S.C. § ll32(a).

pursuant to the same section to a “participant”4 or a beneficiary5 29 U.S.C. § 1132(a) (“A civil
action may be brought . . . by a participant or beneficiary” seeking relief provided for by the statute
or “to recover benefits due to him under the terms of his plan, to enforce his rights under the terms
of the plan, or to clarify his rights to future benefits under the terms of the plan. . . .”). A
third-party healthcare provider that does not fit the definition of a participant or a beneficiary may
nevertheless gain derivative standing under § 502(a) when "a patient assigns payment of insurance
benefits to [the] healthcare provider. . . .” N. Jersey Bmz'n & Spt`ne Cir. v. Aefna, Inc., 801 F.3d
369, 372 (3d Cir. 2015).

III. Discussion

Here, Defendants removed this action pursuant to 29 U.S.C. § 1132(e) asserting that
“ERISA completely preempts Plaintiff’s state law claims as they relate to the ERISA plan, and
because ERISA completely supersedes and displaces the sort of claims presented in the complaint,
the Complaint is necessarily federal in character.” (Notice of Removal 11 24.) The Court finds,
however, that the instant matter fails the first prong of the Pascack Valley test.

First, Plaintiff is not a “participant” or “beneficiary" within the meaning of § 502. Thus,
the only way Plaintiff could fulfill the first prong of the Pascack Valley test is if Plaintiff has
derivative standing through an assignment of rights from JB.

The parties contest whether Plaintiff has an assignment from JB and can assert derivative

standing Defendant argues that Plaintiff has attempted to “skirt” the issue by not denying that

 

4 A participant is defined as “any employee or former employee of an employer, or any member
or former member of an employee organization, who is or may become eligible to receive a benefit
of any type from an employee benefit plan which covers employees of such employer or members
of such organization, or whose beneficiaries may be eligible to receive any such benefit.”
29 U.S.C. § 1002(7).

5 A beneficiary is a “person designated by a participant, or by the terms of an employee benefit
plan, who is or may become entitled to a benefit thereunder.” 29 U.S.C. § 1002(8).

Plaintiff has taken an assignment (Defs.’ Opp’n 12-13, ECF No. 18.) ln Defendant’s view,
Plaintiff has conceded that an assignment occurred because Plaintiff’ s complaint states that PSEG
paid Plaintiff directly and the only way this could have occurred is if there was an assignment
(Id.) Defendants cite to Nori‘h Shore-Long lslancl Jewi'sh Health Care Sysrem, Inc. v. Multrplan,
lnc., for the proposition that Plaintiff`s pleadings, and any ambiguity about Plaintiff"s assignee
status arising therefrom, should be credited against Plaintiff pursuant to the artful pleading
doctrine ([d. at 13-14 (quoting N. Shore-Long Islrmd Jewish Health Care System, Inc. v.
Mult:plan, Inc., 953 F. Supp. 2d 419, 434 (E.D.N.Y. 2013) (citations omitted) (“Norrh Shore")).)

ln response, Plaintiff asserts that PSEG’s health benefits plan (the "Plan”) forecloses
Plaintiff" s ability to assert derivative standing because of an anti-assignment clause contained
within the Plan, The clause reads, “Generally, you cannot assign your rights under the plan, but
you may assign benefit payments directly to your healthcare provider.” (Pl.’s Reply 4, ECF No.
19.) Plaintiff asserts that as a result of this clause, “Plaintif`f could not be assigned the Patient’s
right to assert an ERISA claim . . . . [and, as a result Plaintift] has no standing to bring any claims
under the plan.” (ld.)

Based on the record currently before the Court, the Court finds that the first prong of the
Pascack Valley test is unfulfilled because the ann-assignment clause in the Plan prevents Plaintiff
from asserting derivative standing The plain language of first portion of the clause, “Generally,
you cannot assign your rights under the plan,” would appear to bar Plaintiff from asserting
derivative standingl (Defs.’ Opp’n, Ex. 1, Ex-03l .) The second portion of the clause, “but you
may assign benefit payments directly to your healthcare provider,” does raise the question of
whether JB made such an assignment to Plaintiff. (ld.) Plaintiff does not directly address whether
such an assignment has occurred. lnstead, Plaintiff relies on the plain language of the Plan to

support the position that such an assignment to Plaintiff could never have occurred (Pl.’s

Reply 4.) Cr'itically, Plaintiff does not assert that Plaintiff is voluntarily foregoing derivative
standing Rather, Plaintiff asserts that the language of the Plan prevents Plaintiff from asserting
derivative standing See Univ. Spr`ne Cir. v. Horizon Blue C`ross Blue Shield of N..]., 262 F. Supp.
3d 105, 111 (D.N.J. 2017) (holding that an ann-assignment clause6 prevented an out-of-network
provider from stating a claim against Horizon and another defendant).

Defendants’ citation to Norrh Shore, for the proposition that any ambiguity regarding an
assignment should be resolved in Defendants’ favor, is unavailing The defendants, in Norfh
Shore, provided that court with documentary evidence in the form of claim forms that showed that
at least some of the claims at issue were subject to an assignment by patients to the plaintiff7
North Shore, 953 F. Supp. 2d at 430-43. These forms, moreover, were supported by
(i) explanations in the defendants’ briefs, and (ii) declarations by plan administrators, both of
Which explained that a “Y” entered in a certain field of the forms indicated that an assignment of
benefits from a plan participant to a healthcare provider had occurred Id. Here, there are no
similar indicia that an assignment has occurred other than Defendants’ assertion that Plaintiff
would not have received payment but for an assignment from JB. Defendants, who removed to
federal court, have the burden of establishing that the Court has jurisdiction and have not proffered
similar evidence as Was proffered to the court in deciding Norrh Shore. In any event, “the mere
existence of an assignment does not convert [Plaintiff’ s] state law claim[s] . . . into . . . claim[s]

to recover benefits under the terms of an ERISA plan.” N. Jcrsey Braz'n & Spine Cir. v. Aetna Life

 

6 The provision reads: “A Member may not assign his or her right to receive benefits or benefit
payments under this Evidence of Coverage to another person or entity except for routine
assignment of benefit payments to a Preferred Health C`are Provider/Contracting Phannacy
rendering Covered Services.” Univ. Spi`ne Ctr. v. Horizon Blue Cross Blue Shr`eld ofN.J., 262 F.
Supp. 3d 105, 108 (D.N.J. 2017).

7 The plaintiff in Norrh Shore did not specifically identify which payment claims were at issue in
the matter. Norrh Shore, 953 F. Supp. 2d at 428.

7

lns. Co., No. 16-1544, 2017 WL 659012, at *4 (D.N.J'. Feb. 17, 2017) (Report & Recommendation
adopted and remanded by N. Jersey Brain & Spi`ne Ctr. v. AETNA Lt'fe Ins. Co., No. 16-01544,
2017 WL 1055957, at *1 (D.N.J. Mar. 20, 2017)).

As to the second part of the first prong, the Court finds that Plaintiff’ s claims are not of the
type permissible under § 502(a)(1)(B). Section 502 allows a participant or beneficiary to bring
suit to “recover benefits due to him under the terms of his plan, to enforce his rights under the
terms of the plan, or to clarify his rights to future benefits under the terms of the plan.” 29 U.S.C.
§ 1332(a). Here, assuming Plaintiff has standing, Plaintiffs suit is not one of the types of suits
allowed under § 502(a)(1)(B). Instead, Plaintiff’s suit asserts rights arising from the provision of
pre-authorized laparoscopic surgery to JB. Specifically, Plaintiff disputes the amount owed to
Plaintiff, not Plaintiff’s right to payment ln the Third Circuit, a suit based on the former is not
preempted by ERISA while a suit based on the latter is completely preempted by ERISA. See
Cardz'cNer, Inc. v. Cigna Health Corp., 751 F.3d 165, 178 (3d Cir. 2014) (“[A] provider may bring
a contract action for an insurer’s failure to reimburse the provider pursuant to the terms of [a
separate agreement], while a claim seeking coverage of a service may only be brought under
ERISA.”) (citation omitted); see also Emergency Physr`cians ofSt. Clare ’S v. United Health Care,
No. 14-404, 2014 WL 7404563, at *5 (D.N.J. Dec. 29, 2014) (“ERISA does not, however, preempt
claims over the amount of coverage provided . . . .”) (citation omitted); MHA, LLC v. Empr`re
Healthchoice HMO, [nc., No. 17-6391, 2018 WL 549641, at *3 (D.N..l. Jan. 25, 2018) (“Disputes
over the amount of reimbursement are not preempted by ERISA.”). Because Plaintiff does not
satisfy either subtest of the first prong of the Pciscack Valley test, the Court does not reach the

second prong. The Court, accordingly, finds that it does not have subject matter jurisdiction over

this action.

IV. Conclusion
For the reasons set forth above, Plaintiff’ s motion to remand is granted Defendants’ Motion
to Dismiss is denied as moot. An order consistent with this Memorandum Opinion will be entered

MICHAEL A. Sr'rrPP
UNrrEr) SrATEs Drsrrucr JUDGE

